ICJ_175_1955AmityTreaty_IRN_USA_2019-04-08_ORD_01_NA_00_EN.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


          ALLEGED VIOLATIONS
OF THE 1955 TREATY OF AMITY, ECONOMIC
   RELATIONS, AND CONSULAR RIGHTS
   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                 OF AMERICA)


             ORDER OF 8 APRIL 2019




                 2019
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


       VIOLATIONS ALLÉGUÉES
  DU TRAITÉ D’AMITIÉ, DE COMMERCE
  ET DE DROITS CONSULAIRES DE 1955
   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                  D’AMÉRIQUE)


          ORDONNANCE DU 8 AVRIL 2019

                               Oﬃcial citation :
    Alleged Violations of the 1955 Treaty of Amity, Economic Relations,
       and Consular Rights (Islamic Republic of Iran v. United States
                    of America), Order of 8 April 2019,
                         I.C.J. Reports 2019, p. 352




                         Mode oﬃciel de citation :
             Violations alléguées du traité d’amitié, de commerce
 et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis
                  d’Amérique), ordonnance du 8 avril 2019,
                          C.I.J. Recueil 2019, p. 352




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-157369-5
                                             No de vente:    1167

                                    8 APRIL 2019

                                       ORDER




           ALLEGED VIOLATIONS
 OF THE 1955 TREATY OF AMITY, ECONOMIC
    RELATIONS, AND CONSULAR RIGHTS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




         VIOLATIONS ALLÉGUÉES
    DU TRAITÉ D’AMITIÉ, DE COMMERCE
    ET DE DROITS CONSULAIRES DE 1955
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




                                   8 AVRIL 2019

                                  ORDONNANCE

               352




                              INTERNATIONAL COURT OF JUSTICE
                                               YEAR 2019
   2019
  8 April                                      8 April 2019
General List
 No. 175
                         ALLEGED VIOLATIONS
               OF THE 1955 TREATY OF AMITY, ECONOMIC
                  RELATIONS, AND CONSULAR RIGHTS
                        (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                      OF AMERICA)




                                                 ORDER



                   The President of the International Court of Justice,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cle 44, paragraphs 3 and 4, of the Rules of Court,
                  Having regard to the Order dated 10 October 2018, whereby the Court
               ﬁxed 10 April 2019 and 10 October 2019, respectively, as the time-limits
               for the ﬁling of the Memorial of the Islamic Republic of Iran and the
               Counter-Memorial of the United States of America;
                  Whereas, by a letter dated 1 April 2019 and received in the Registry on
               the same day, the Co-Agent of the Islamic Republic of Iran requested the
               Court to extend by one and a half months the time-limit for the ﬁling of
               the Memorial, and indicated the reasons for that request; and whereas,
               on receipt of that letter, the Deputy-Registrar, referring to Article 44,
               paragraph 3, of the Rules of Court, transmitted a copy thereof to the
               Agent of the United States of America;
                  Whereas, by a letter dated 5 April 2019 and received in the Registry on
               the same day, the Agent of the United States of America indicated that
               her Government had no objection to the extension of the time-limit
               requested by the Islamic Republic of Iran,
                 Extends to 24 May 2019 the time-limit for the ﬁling of the Memorial of
               the Islamic Republic of Iran;

               4

353               1955 treaty of amity (order 8 IV 19)

 Extends to 10 January 2020 the time-limit for the ﬁling of the Counter-
Memorial of the United States of America; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of April two thousand and
nineteen, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Islamic
Republic of Iran and the Government of the United States of America,
respectively.

                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                    President.
                                        (Signed) Philippe Couvreur,
                                                     Registrar.




5

